Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162746(50)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  UNIVERSITY OF MICHIGAN REGENTS,                                                                                      Justices
           Plaintiff-Appellee,
                                                                      SC: 162746
  v                                                                   COA: 349942
                                                                      Washtenaw CC: 16-001122-CK
  VICTOR P. VALENTINO,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before May 26, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    April 28, 2021

                                                                                Clerk